Citation Nr: 0825144	
Decision Date: 07/28/08    Archive Date: 08/04/08

DOCKET NO.  06-04 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia



THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for service-connected pilonidal scars.



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services



ATTORNEY FOR THE BOARD

M. Peters, Law Clerk


INTRODUCTION

The veteran had active service from May 1986 until May 1990.

The veteran was initially service-connected for his pilonidal 
scars in a July 2005 RO rating decision.  In this decision, 
the veteran was rated as noncompensable beginning February 1, 
2005.  During the period of appeal, the veteran's rating was 
increased from noncompensable to 10 percent beginning 
February 1, 2005, in a Decision Review Officer's (DRO) rating 
decision dated May 2006.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the RO.  

During his period of appeal, the veteran asked for a hearing 
before the Board.  The veteran was scheduled for a Travel 
Board hearing in June 2008.  The veteran subsequently failed 
to appear for this scheduled hearing without good cause.  
Accordingly, the Board renders this decision based on the 
evidence available in the record.


FINDINGS OF FACT

1.  The veteran's pilonidal scars are not shown to exceed 12 
square inches or 77 square centimeters.

2.  The pilonidal scars are shown to be tender and painful to 
palpitation, and have a limitation of motion, but there is no 
instability of the scars.

3.  The veteran also experiences constant occasional moderate 
leakage as a residual of pilonidal abscess surgery.


  


CONCLUSIONS OF LAW

1. The criteria for an assignment of an initial evaluation in 
excess of 10 percent for pilonidal scars have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.2, 4.31, 4.71a, 4.118 
including Diagnostic Codes 7800, 7801, 7804, 7805 (2007). 

2. The criteria for an assignment of a separate initial 
evaluation of 10 percent for residuals of pilonidal abscess 
surgery have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326, 
4.1, 4.2, 4.31, 4.71a, 4.114, Diagnostic Code 7332 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 and Supp. 2005).  The regulations implementing 
VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of VCAA have been satisfied with respect to the 
issue decided herein.  

In February 2005, the RO sent the veteran a letter in which 
he was informed of the requirements needed to establish 
entitlement to service connection.  

In accordance with the requirements of VCAA, the letter 
informed the veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  Additional private evidence was subsequently 
added to the claims file.  

The Board notes that the veteran was informed in a VA letter 
dated in May 2006 about relevant information on disability 
ratings and effective dates in the event that his claim was 
granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  While the Board notes that this notification was 
after the initial RO denial in July 2005, the veteran's claim 
was readjudicated in a Supplemental Statement of the Case 
included with the May 2006 letter, as well as in a DRO rating 
decision in May 2006, which cured the notice deficiencies as 
related to Dingess/Hartman.  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006).

As this case concerns the propriety of an initial evaluation, 
rather than a claimed increase in an existing evaluation, it 
is readily distinguishable from the type of situation 
addressed in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
In that case, the Court required specific notification duties 
in increased evaluation cases, where a worsening had been 
alleged.  The Court stressed the difference between the two 
types of claims, noting that an increased compensation claim 
centers primarily on evaluating the worsening of a disability 
that is already service connected, whereas in an initial 
claim for disability compensation, the evaluation of the 
claim is generally focused on substantiating service 
connection by evidence of an in-service incident, a current 
disability, and a nexus between the two.  Therefore, while 
the veteran was not given notification that was in compliance 
with Vazquez-Flores, the lack of such notice is non-
prejudicial in this case.

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA 
to provide a medical examination when such an examination 
is necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  The Board notes that 
relevant medical examinations are of record as of April 
2005 and March 2006.

The veteran has been given ample opportunity to present 
evidence and argument in support of his claims.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2007).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such omission is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2007).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2007).  Separate 
diagnostic codes identify the various disabilities.  

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2007).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  The Board notes that 
Fenderson is applicable to the veteran's claim for an initial 
compensable evaluation.  

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
38 C.F.R. § 4.7 (2007).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

Analysis

The Board initially notes that the veteran is currently rated 
at 10 percent under Diagnostic Code 7804 (Scars, superficial, 
painful on examination).  Under that particular Diagnostic 
Code, superficial scars that are painful on examination are 
10 percent disabling.  The Board notes that the veteran is 
current receiving the maximum rating that can be obtained 
under that Diagnostic Code.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2007).  Therefore, in order for the 
veteran to obtain a rating in excess of 10 percent, the 
veteran must fit the criteria for a different Diagnostic 
Code.

The Board notes that the veteran's pilonidal scars are 
located on his buttocks, and not on his head, neck or face.  
Therefore, Diagnostic Code 7800 cannot be for application in 
this case.  See 38 C.F.R. § 4.118, Diagnostic Code 7800 
(2007).

Scars which are not located on a veteran's head, neck or face 
are rated under Diagnostic Codes 7801-7805.  Under these 
Diagnostic Codes, the veteran may only receive a rating in 
excess of 10 percent under Diagnostic Codes 7801 and 7805.  
Therefore, the Board will only contemplate these two 
Diagnostic Codes when rating the veteran.

Under Diagnostic Code 7801, scars involving areas other than 
the head, face, or neck, which are deep or cause limited 
motion, are 10 percent disabling if exceeding 6 square inches 
(39 square centimeters).  A 20 percent rating is warranted if 
the scars exceed 12 square inches (77 square centimeters).  
38 C.F.R. § 4.118, Diagnostic Code 7801 (2007).  

And under Diagnostic Code 7805, other scars are to be rated 
on the basis of limitation of function of the affected part. 
38 C.F.R. § 4.118, Diagnostic Code 7805 (2007).

The veteran has two VA examinations of record.  The first 
examination was given to the veteran in April 2005.  During 
that examination, the veteran complained of tenderness and 
pain and further stated that he could not bend, sit or stand 
for long periods of time without pain or discomfort.  He also 
stated that he has drainage and discharge from the scars 
every 5 to 6 weeks.  On examination, the veteran's scars were 
measured at 3 cm by 0.5 cm and 4 cm by 0.5 cm with 
disfigurement.  There was no noted tenderness or pain on 
palpitation, ulceration, adherence, instability, tissue loss, 
keloid formations or limitation of motion.  The VA examiner 
noted that the only functional impairment was that the 
veteran could not bend, sit or walk without discomfort, but 
that this did not effect his employment.

In the March 2006 examination, the veteran again complained 
of the pain and tenderness, as well as the occasional 
drainage or discharge from the scars.  On examination, the 
veteran's scars were measured at 5 cm and 10 cm, 
respectively.  The 5 cm scar was noted to be superficial 
without pain on palpitation, and there was not adherence to 
underlying skin.  The 10 cm scar was firm and indurated; had 
an irregular texture; was tender or painful on palpitation; 
and it was inflexible and had limitation of motion.  There 
was no noted instability in either scar.  There was no noted 
limitation of function caused by either scar.

The VA examiner stated that the veteran had evidence of 
recurrent pain, itchiness, tenderness and discharge every two 
months.  She further stated that the veteran is capable of 
doing daily life activities, although he is somewhat limited 
during a flare-up of his condition.

The veteran also submitted private medical records which show 
that in January 2005 the veteran was seen for pain and 
discharge from his scars.
Given the evidence of record, the Board finds that the 
veteran is properly rated at 10 percent under Diagnostic Code 
7804.  Diagnostic Code 7801 is not for application because 
the veteran's scars do not aggregate to greater than 77 
square centimeters.  See 38 C.F.R. § 4.118, Diagnostic Code 
7801 (2007).  

Furthermore, while the veteran's scars do show a limitation 
of motion, there was no functional impairment due to the 
scars.  Thus, Diagnostic Code 7805 is not for application 
either.  See 38 C.F.R. § 4.118, Diagnostic Code 7805 (2007).

Finally, the Board notes that the veteran's scars were 
painful on palpitation during the March 2006 VA examination.  
The veteran is also shown to have recurrent episodes of pain 
and discharge from the scars every two months.  There is also 
objective evidence which shows that the veteran complained in 
January 2005 of pain and discharge.  The veteran's is 
therefore properly rated at 10 percent under Diagnostic Code 
7804.  See 38 C.F.R. § 4.118, Diagnostic Code 7804 (2007).

The Board notes that the highest rating for service-connected 
skin disability is 60 percent.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2007).  However, the Board finds that 
the veteran has not presented competent evidence to warrant 
assigning a rating higher than 10 percent.  This 
determination is based on the application of VA's Schedule 
for Rating Disabilities.
However, Diagnostic Code 7332, rectum and anus, impairment of 
sphincter control provides for a 30 percent evaluation for 
extensive leakage and fairly frequent involuntary bowel 
movements and a 10 percent evaluation for constant slight, or 
occasional moderate leakage. As the veteran has repeatedly 
complained of occasional drainage or discharge from the 
pilonidal scars, a separate 10 percent evaluation under 
Diagnostic Code 7332 is in order. The benefit of the doubt is 
resolved in his favor.  

The veteran generally asserts that he has a hard time working 
because of the pain and discomfort from his scars.  He 
asserts that he had to quit a job in 1995 partially because 
he could not handle sitting in a car 6 to 10 hours a day.  
The examinations both indicated that the veteran had 
functional limitations as to the length of time he could sit, 
bend or walk without discomfort.  The March 2006 examination, 
however, specifically noted that the veteran still 
participates in normal daily life activities, such as 
household chores and yard work.  It was noted that during 
flare-ups the veteran is somewhat limited in these 
activities.

There is no showing that the veteran is experiencing an 
exceptional or unusual disability picture so as to warrant 
the assignment of a higher evaluation on an extraschedular 
basis.  See 38 C.F.R. § 3.321.  

Further, there is no showing of frequent periods of 
hospitalization or other factors that would render the 
application of the regular rating criteria impractical in 
this case.  In the absence of evidence of these factors, the 
Board is not required to remand the claim to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  

In reaching this appeal's determination, the Board 
acknowledges that VA is statutorily required to resolve the 
benefit of the doubt in favor of the veteran when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  That doctrine, 
however, is not applicable in this case because the 
preponderance of the evidence is against the veteran's claim.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 
U.S.C.A. § 5107(b).  


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for service-connected pilonidal scars is denied.

Entitlement to a separate initial evaluation of 10 percent 
for residuals of pilonidal abscess surgery is granted, 
subject to the law and regulations governing the payment of 
monetary benefits



______________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


